                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSHUA SHIREY,                                                         CIVIL ACTION
                          Plaintiff,

                 v.

JOHN LADONNE, JANE HENRY, MD.                                          NO. 18-4960
JOHN WIENER, DR. JANE MUSHDAQ,
JOHN FAUBERT, NEILON SHAMUS
AND JOHN WILLIAMSON, III,
               Defendants.

                                                  ORDER

        AND NOW, this 3rd day of April, 2019, upon consideration of Defendants’ motions to

dismiss (ECF Nos. 19, 21, 22),1 and Plaintiff’s opposition thereto (ECF No. 23), it is hereby

ORDERED that:

     1. Defendant Weiner’s Motion to Dismiss (ECF No. 19) is DENIED.
     2. Defendants Mushtaq and Henry’s Motion to Dismiss (ECF No. 21) is DENIED.
     3. Defendants Ladonne, Faubert, Nealon, and Williamson’s (collectively “Commonwealth
         Defendants”) Motion to Dismiss (ECF No. 22) is GRANTED IN PART AND
         DENIED IN PART as follows:
              a. The Motion to Dismiss Plaintiff’s claims for damages against the Commonwealth
                  Defendants in their official capacity is GRANTED.
              b. The Motion to Dismiss Plaintiff’s Eighth Amendment claims against Defendant
                  Ladonne is DENIED.
              c. The Motion to Dismiss Plaintiff’s Eighth Amendment claim against Defendant
                  Faubert is DENIED.
              d. The Motion to Dismiss Plaintiff’s Eighth Amendment claim against Defendant
                  Nealon is GRANTED. Plaintiff’s Eighth Amendment claim against Defendant
                  Nealon is DISMISSED WITH PREJUDICE.


1
 Plaintiff’s Complaint misspells the names of, or otherwise misidentifies, several of the named Defendants. For
clarity’s sake, the Court will use the correct spelling of Defendants’ names here.
e. The Motion to Dismiss Plaintiff’s Eighth Amendment claim against Defendant
   Williamson is GRANTED. Plaintiff’s Eighth Amendment claim against
   Defendant Williamson is DISMISSED WITHOUT PREJUDICE.
f. The Motion to Dismiss Plaintiff’s Fourth Amendment claim against Defendant
   Williamson is GRANTED. Plaintiff’s Fourth Amendment claim against
   Defendant Williamson is DISMISSED WITH PREJUDICE.
g. The Motion to Dismiss Plaintiff’s Due Process claim against Defendant
   Williamson is GRANTED. Plaintiff’s Due Process claim against Defendant
   Williamson is DISMISSED WITH PREJUDICE.
h. The Motion to Dismiss Plaintiff’s Equal Protection claim against Defendant
   Williamson is DENIED.

                                       BY THE COURT:


                                       /s/Wendy Beetlestone, J.

                                       _______________________________
                                       WENDY BEETLESTONE, J.




                                  2
